COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  ALBERTO MONTELONGO,                                           No. 08-16-00001-CR
                                                  §
                       Appellant,                                  Appeal from the
                                                  §
  v.                                                             243rd District Court
                                                  §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
                         State.                                 (TC# 20150D02224)
                                                  §

                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until October 11, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Yvonne Rosales, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before October 11, 2022.

       IT IS SO ORDERED this 8th day of September, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.